DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 6, 12, 16 – 19, 23, and 25 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a network of utility cables” in the fourth paragraph after the preamble. It is unclear as to whether Applicant intends the ‘utility cables’ of the limitation to refer to the “number of utility cables” previously set forth in the claim, or whether Applicant intends to set forth a second set of ‘utility cables,’ separate and independent from the ‘utility cables’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “a network of the utility cables.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 – 6, 12, 16, 25, 26, 29 - 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafenrichter (U.S. Patent Number 6,513,231, cited in IDS).
As to claim 1, Hafenrichter teaches an apparatus (abstract) comprising: a tower having a base structure, a number of platform levels associated with the base structure, a tower coupling unit associated with a first face the base structure, a utility coupler associated with a second face of the base structure of the tower and a number of utility cables, wherein the first face is a different face of the base structure than the second face (figure 2, element 30 being the ‘tower,’ element 38 being the ‘base structure,’ and elements 34 and 36 being the ‘platform levels’ and figure 6, the illustrated cables being the ‘utility cables’; column 5, lines 49 – 62, column 8, lines 42 – 65, wherein one of the ‘coupling members of the workstations’ is the ‘tower coupling unit’ and another one of the ‘coupling members of the workstations’ is the ‘utility coupler’). Examiner notes that Hafenrichter teaches the tower coupling unit and the utility coupler being “associated” with a first and second face of the base structure, respectively, because Hafenrichter teaches the tower coupling unit and utility coupler being connected to the base structure (figures 2 and 6, element 38; column 8, lines 42 – 65). Furthermore, “associated” is defined by Merriam-Webster’s Dictionary as “related, connected, or combined together.” Because the tower coupling unit and utility coupler are ‘connected’ to the first and second face of the base structure, respectively, the tower coupling unit and utility coupler are ‘associated’ with the first and second face of the base structure, respectively. 
Hafenrichter further teaches that the utility coupler comprises a set of coupling units configured to mate with a corresponding set of coupling units associated with a utility fixture to form an interface configured to provide a connection with a number of utilities (column 8, lines 42 – 65, wherein the ‘coupling members of the workstations’ are the ‘coupling units of the utility coupler’). Examiner notes that the limitations of ‘mating with coupling units associated with a utility fixture’ and ‘providing a connection with a number of utilities’ each recite an intended use, or functional language, of the set of coupling units of the utility coupler of the tower. Because Hafenrichter teaches the set of coupling units of the utility coupler of the tower comprising coupling members for electrical power, water, pressurized air, vacuum, etc., it is the position of the Examiner that these coupling units may be ‘mated with coupling units associated with a utility fixture to form an interface to provide a connection with a number of utilities.’ Again, Examiner notes that the claim does not require the claimed apparatus to comprise either of the ‘utility fixture’ or the ‘set of coupling units associated with the utility fixture.’
Hafenrichter further teaches the tower coupling unit is configured to connect to a coupling unit of an assembly fixture to couple a number of utilities between the tower and the assembly fixture such that the tower is configured to function as a conduit to distribute the number of utilities between the tower and the assembly fixture to the assembly fixture, the assembly fixture being configured to hold and support a fuselage assembly. Again, Examiner notes that the limitations of the ‘tower coupling unit connecting to a coupling unit of an assembly fixture to couple a number of utilities between the tower and the assembly fixtures it distribute the number of utilities to the assembly fixtures form the utility fixture’ recites an intended use, or functional language, of the tower coupling unit. The actual presence of the ‘assembly fixture’ or the ‘utility fixture’ are not required elements of the claimed ‘apparatus.’ Because Hafenrichter teaches the tower coupling unit comprising multiple coupling members for electrical power, water, pressurized air, vacuum, etc., it is the position of the Examiner that these coupling members may be connected, via the number of utility cables, to a coupling unit of an assembly fixture so as to allow the given utility (electric power, water, pressurized air, vacuum, etc.) to flow from the utility fixture, to the set of coupling units of the tower, to the tower coupling unit, and finally to the assembly fixture, so as to ‘form a network of the utility cables’ and ‘couple the number of utilities between the tower and the assembly fixture such that the tower functions as a conduit to distribute the number of utilities to the assembly fixture form the utility fixture.’
The number of utility cables of Hafenrichter are further configured to carry the number of utilities received from the set of coupling units of the utility coupler to a number of internal mobile platforms located on the number of platform levels (figure 6, the illustrated cables being the ‘utility cables’; column 8, lines 42 – 65). Again, the limitation is reciting intended use, or functional language, of the ‘number of utility cables.’ The ‘internal mobile platforms’ are not a positively required element of the claimed ‘apparatus.’ Hafenrichter further teaches that a vehicle that is coupled to the base structure (figure 2, element 32 being the ‘vehicle’; column 5, lines 49 – 62). Examiner notes that element 32 may reasonably be considered a ‘vehicle’ because “vehicle” is defined by Merriam-Webster’s Dictionary as “a means or carrying or transporting something” and Hafenrichter expressly teaches element 32 being a pallet that acts to move the tower along an assembly floor (figure 2, elements 32 and 30; column 5, lines 49 – 62).
Regarding the limitation of the ‘assembly fixture being downstream from both the tower and the utility fixture and configured to hold and support a fuselage assembly,’ as explained above, the ‘assembly fixture’ and the ‘utility fixture’ are not positively required elements of the claimed ‘assembly.’ Furthermore, as explained above, the tower is at least capable of being coupled to an assembly fixture and utility fixture, such as that the assembly fixture is downstream of the tower and utility fixture.
Regarding the limitation of the ‘number of utility connection devices being associated with the base structure,’ Examiner notes that only one of the ‘number of utility connection devices’ and the ‘number of utility cables’ are required by the claims to show anticipation. Because Hafenrichter expressly teaches the ‘number of utility cables,’ the ‘number of utility connection devices’ are not required elements of the claim.
As to claim 4, Hafenrichter teaches that the tower is an operator tower (figure 2, element 30).
As to claim 5, the number of platforms of the tower of Hafenrichter is capable of providing access to an interior of a fuselage assembly. 
As to claim 6, Hafenrichter teaches that the number of platform levels comprises: a first platform level that is configured to provide access to a cargo floor of a fuselage assembly (figure 2, element 34 being the ‘first platform level’); and a second platform level that is configured to provide access to a passenger floor of the fuselage assembly (figure 2, element 36 being the ‘second platform level’).
As to claim 12, Hafenrichter teaches that the tower is located in a selected tower position within an assembly area relative to a utility fixture (figures 1, 5, and 6, element 20 being the ‘utility fixture’; column 8, lines 31 – 57).
As to claim 16, Hafenrichter teaches a cable management system associated with the base structure of the tower, wherein the cable management system capable of managing the number of utility cables carrying the number of utilities (column 8, lines 42 – 65, wherein the ‘quick-connect couplers’ are the ‘cable management system’). Examiner notes that the ‘quick-connect couplers’ of Hafenrichter are known in the art to connect to an electrical cable, water hose, pneumatic or vacuum hose, or data cable. Therefore, they are capable of ‘managing’ the given cable or hose.
As to claim 25, Hafenrichter further teaches the number of internal mobile platform, located on the number of platform levels, wherein the number of internal mobile platforms are configured to move relative to the number of platform levels (column 9, lines 10 – 16, wherein the ‘portable numerically controlled drilling machines’ are the ‘internal mobile platforms’).
As to claim 26, Hafenrichter teaches an internal robotic device physically attached to an internal mobile platform of the number of internal mobile platforms (column 9, lines 13 – 16, wherein the ‘portable numerically controlled drilling machine’ is the ‘internal robotic device’).
As to claim 29, Hafenrichter teaches that the internal robotic device comprises an end effector (column 9, lines 13 – 16). Examiner notes that this can be found because the ‘drill’ of the internal robotic device may reasonably be considered to be an ‘end effector.’
As to claim 30, Hafenrichter teaches that a drilling tool is associated with the end effector (column 9, lines 13 – 16).
As to claim 31, Hafenrichter further teaches a first cable management system associated with the first platform level and configured to manage a subset of the number of utility cables (column 8, lines 42 – 65, wherein the ‘quick-connect couplers’ are the ‘cable management system’); and a second cable management system associated with the second platform level and configured to manage a second subset of the number of utility cables (column 8, lines 42 – 65, wherein the ‘quick-connect couplers’ are the ‘cable management system’). Examiner notes that the ‘quick-connect couplers’ of Hafenrichter are known in the art to connect to an electrical cable, water hose, pneumatic or vacuum hose, or data cable. Therefore, they are capable of ‘managing’ the given cable or hose.
As to claim 32, the vehicle of Hafenrichter is configured to communicate with a set of controllers, the set of controllers configured to generate commands to control the operation of the vehicle. This can be found because Hafenrichter teaches that the vehicle is ‘operable to travel along the assembly floor.’ Therefore, the vehicle is at least capable of communicating with a set of controllers to generate commands to control the operation of the vehicle. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 17 – 19, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter as applied to claim 1 above, and further in view of Frauen (U.S. Patent Application Publication Number 2006/0182558).
As to claim 3, Hafenrichter teaches the vehicle moves the tower via wheels (column 5, lines 49 – 57), but does not teach the structure of the vehicle or how the vehicle moves tower. Frauen teaches an apparatus comprising a tower have a base structure (figure 1, elements 2 and 6 being the ‘tower’ with element 2 being the ‘base structure’; page 2, paragraph 23) and a vehicle that is coupled with the base structure (figure 1, element 4 being the ‘vehicle’; page 2, paragraph 23), wherein the vehicle acts to move the tower via a set of wheels (figures 1 and 2, elements 33 – 36 being the ‘wheels’; page 3, paragraph 31). Frauen further teaches the vehicle being an autonomous vehicle that is removably coupled to the tower (pages 3 and 4, paragraphs 27 and 39). It would have been obvious to one skilled in the art to substitute the vehicle of Frauen for the vehicle of Hafenrichter, because one skilled in the art would have appreciated that either vehicle would provide the benefit of transporting the tower to the desired working position, as desired by Hafenrichter (column 5, lines 49 – 59). Frauen further teaches that the given vehicle provides the benefit of being detachable from the tower, allowing a single vehicle to move a plurality of towers in an efficient and precise manner (page 3, paragraphs 27 and 28) and in an automated fashion (page 4, paragraph 39).
As to claim 17, Hafenrichter teaches the vehicle moves the tower via wheels (column 5, lines 49 – 57), but does not teach the structure of the vehicle or how the vehicle moves tower. Frauen teaches an apparatus comprising a tower have a base structure (figure 1, elements 2 and 6 being the ‘tower’ with element 2 being the ‘base structure’; page 2, paragraph 23) and a vehicle that is coupled with the base structure (figure 1, element 4 being the ‘vehicle’; page 2, paragraph 23), wherein the vehicle acts to move the tower via a set of wheels (figures 1 and 2, elements 33 – 36 being the ‘wheels’; page 3, paragraph 31). Frauen further teaches the vehicle being an autonomous vehicle that acts to move the tower to a precise location by following a plurality of receptacles (figures 1 and 2, elements 29 – 32 being the ‘receptacles’; pages 3 and 4, paragraphs 27 – 28 and 39), wherein the vehicle employs a laser tracking system associated with the tower to move the tower to the precise location (page 3, paragraph 30). It would have been obvious to one skilled in the art to substitute the vehicle of Frauen for the vehicle of Hafenrichter, because one skilled in the art would have appreciated that either vehicle would provide the benefit of transporting the tower to the desired working position, as desired by Hafenrichter (column 5, lines 49 – 59). Frauen further teaches that the given vehicle provides the benefit moving in an efficient, precise, and automated manner (page 3, paragraphs 27 – 28 and 39).
As to claim 18, Frauen teaches that the laser tracking system comprises: a number of laser tracking devices associated with the base structure (figures 2 and 3, elements 29 – 32 being the ‘laser tracking devices’; page 3, paragraphs 28 – 30).
As to claim 19, Hafenrichter teaches the vehicle moves the tower via wheels (column 5, lines 49 – 57), but does not teach the structure of the vehicle or how the vehicle moves tower. Frauen teaches an apparatus comprising a tower have a base structure (figure 1, elements 2 and 6 being the ‘tower’ with element 2 being the ‘base structure’; page 2, paragraph 23) and a vehicle that is coupled with the base structure (figure 1, element 4 being the ‘vehicle’; page 2, paragraph 23), wherein the vehicle acts to move the tower via a set of wheels (figures 1 and 2, elements 33 – 36 being the ‘wheels’; page 3, paragraph 31). Frauen further teaches the vehicle being an autonomous vehicle that acts to move the tower to a precise location by following a number of radar targets associated with the base structure (figures 1 and 2, elements 29 – 32 being the ‘radar targets’; pages 3 and 4, paragraphs 27 – 28 and 39). Examiner notes that the radar targets are ‘associated’ with the base structure, because Frauen teaches that the radar targets are positioned in areas that it is desired for the base structure to be moved to by the vehicle (page 3, paragraphs 27 – 28). It would have been obvious to one skilled in the art to substitute the vehicle of Frauen for the vehicle and radar targets of Hafenrichter, because one skilled in the art would have appreciated that either vehicle would provide the benefit of transporting the tower to the desired working position, as desired by Hafenrichter (column 5, lines 49 – 59). Frauen further teaches that the given vehicle provides the benefit moving in an efficient, precise, and automated manner (page 3, paragraphs 27 – 28 and 39).
As to claim 27, Hafenrichter teaches the vehicle moves the tower via wheels (column 5, lines 49 – 57), but does not teach the structure of the vehicle or how the vehicle moves tower. Frauen teaches an apparatus comprising a tower have a base structure (figure 1, elements 2 and 6 being the ‘tower’ with element 2 being the ‘base structure’; page 2, paragraph 23) and a vehicle that is coupled with the base structure (figure 1, element 4 being the ‘vehicle’; page 2, paragraph 23), wherein the vehicle acts to move the tower via a set of wheels (figures 1 and 2, elements 33 – 36 being the ‘wheels’; page 3, paragraph 31). Frauen further teaches the tower comprising a plurality of stabilizing member associated with the base structure (figures 1 and 2, elements 17 – 20 being the ‘stabilizing members’; page 3, paragraph 27), wherein the plurality of stabilizing members are configured to stabilize the base structure relative to a floor (figures 1 and 2, elements 17 – 20; page 3, paragraphs 27 – 30), and wherein the vehicle is configured to lift the base structure such that a load of the tower is transferred from the plurality of stabilizing members to the vehicle, and wherein the vehicle is configured to lower the tower such that the plurality of stabilizing members are in contact with the floor and the load is carried by the plurality of stabilizing members (figures 1 and 2, elements 17 – 20 and 4; page 3, paragraphs 27 – 30). It would have been obvious to one skilled in the art to substitute the vehicle of Frauen for the vehicle of Hafenrichter, because one skilled in the art would have appreciated that either vehicle would provide the benefit of transporting the tower to the desired working position, as desired by Hafenrichter (column 5, lines 49 – 59). Frauen further teaches that the given vehicle provides the benefit of being detachable from the tower, allowing a single vehicle to move a plurality of towers in an efficient and precise manner (page 3, paragraphs 27 and 28).
As to claim 28, Frauen teaches that the plurality of stabilizing members have a plurality of leveling member configured to level the base structure relative to the floor (figure 1, elements 21 – 24; page 3, paragraphs 28 – 29).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter as applied to claim 27 above, and further in view of Spagnoli (U.S. Patent Number 4,440,265).
As to claim 23, Frauen teaches that the plurality of stabilizing members acting to lift the tower, Frauen does not the structure of the plurality of stabilizing members themselves. Spagnoli teaches an apparatus comprising a plurality of stabilizing member which act to lift a frame (figures 1, 3, and 5, elements 5 and 6 being the ‘plurality of stabilizing members’; column 5, lines 13 – 18 and column 6, lines 1 – 10). It would have been obvious to one skilled in the art to employ the hydraulic cylinders of Spagnoli for the stabilizing members of Frauen, because one skilled in the art would have appreciated that hydraulic cylinders are a known way to efficiently, quickly, and precisely raise and lower the tower.
Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 7 – 8, that the electrical coupler, water coupler, pneumatic coupler, vacuum coupler, and data coupler of Hafenrichter cannot be considered to be both the ‘utility fixture’ and the ‘assembly fixture.’ Examiner disagrees. It is the position of the Examiner that a reasonable interpretation of Hafenrichter allows for one of the electrical coupler, water coupler, pneumatic coupler, vacuum coupler, and data coupler to be the ‘utility fixture’ and a different one of the electrical coupler, water coupler, pneumatic coupler, vacuum coupler, and data coupler to be the ‘assembly fixture.’
Applicant next argues, on page 8, that Hafenrichter does not teach the ‘tower coupling unit being associated with a first face of the base structure and the utility coupler being associated with a second face of the base structure,’ as recited by claim 1. Examiner again disagrees. Examiner notes that Hafenrichter teaches the tower coupling unit and the utility coupler being “associated” with a first and second face of the base structure, respectively, because Hafenrichter teaches the tower coupling unit and utility coupler being connected to the base structure (figures 2 and 6, element 38; column 8, lines 42 – 65). Furthermore, “associated” is defined by Merriam-Webster’s Dictionary as “related, connected, or combined together.” Because the tower coupling unit and utility coupler are ‘connected’ to the first and second face of the base structure, respectively, the tower coupling unit and utility coupler are ‘associated’ with the first and second face of the base structure, respectively. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726